Mr. Justice Scott delivered the opinion of the Court: This was an action brought in the circuit court of Iroquois county against the appellants for killing the stock of the appellee on the railroad of the appellants. A trial was had, and a verdict for appellee for $115, on which the court entered judgment. The only error seriously pressed on the attention of the court is, that the evidence does not sustain the finding of the jury. After a careful examination of the whole evidence in the case, we are of opinion that every material fact necessary to enable the- appellee to recover was sufficiently proven. It is unnecessary to analyze the.evidence, or to comment on it in detail. We think that there was sufficient evidence to warrant the jury in finding the verdict, and perceiving no error in the record, the judgment is affirmed. Judgment affirmed.